Exhibit 10.1

 

LOGO [g650307g44s27.jpg]

December 18, 2013

Mr. Alan Cormier

Dear Alan:

It is a distinct pleasure to offer you the position of Senior Vice President and
General Counsel of ModusLink Global Solutions, Inc. (“ModusLink” or the
“Company”) accordingly to the terms and conditions of this offer letter
agreement (the “Agreement”). In this capacity you will be a member of the
Company’s Executive Leadership Team and will report directly to me with
responsibility for day to day management of legal matters relating to the
operations of the Company’s primary business (“ModusLink Supply Chain
Business”). For the avoidance of doubt, it is understood and agreed that any
Securities and Exchange Commission (“SEC”) reporting will be the responsibility
of SP Corporate Services (“Steel Partners”) and any SEC investigations will be
the responsibility of the Company’s Board of Directors. At any point, your
employment may be transferred from the Company to SP Corporate Services and you
may be assigned to report to the General Counsel of Steel Partners to provide
legal services primarily to the Company as described above but also for Steel
Partners’ Shared Services group. Such transfer and assignment shall not
constitute a termination of your employment, and the benefits described below
shall continue to be provided without interruption, acceleration or other
change.

Your base salary will be $10,576.93, paid bi-weekly, which equates to $275,000
on an annual basis. You will be eligible to participate in the Company’s
Executive Management Incentive Plan (the “EMIP”) with a target bonus of fifty
percent (50%) of your base salary. For fiscal year 2014, which ends on July 31,
2014 (“FY14”), your bonus will be pro-rated based on the portion of FY14 in
which you are employed. The actual bonus payments, if any, will be subject to
the terms and conditions of the EMIP. All salary and bonus payments are subject
to normal deductions and withholdings.

In addition, on your full time employment start date (the “Option Grant Date”),
you will be granted an option to purchase shares of ModusLink common stock (the
“Option”) with a grant date fair value of $16,500. This Option will be awarded
under the Company’s 2010 Incentive Award Plan (the “Plan”) and will be priced at
the closing price of ModusLink’s common stock (during normal trading hours) on
the Option Grant Date. Provided you remain employed by the Company or Steel
Partners on each vesting date, the vesting schedule of the Option shall be as
follows: 25% of the shares underlying the option shall vest and become
exercisable on the first anniversary of the Option Grant Date and 1/48th of the
shares underlying the option shall vest and become exercisable on each monthly
anniversary date of the Option Grant Date starting on the 13th monthly
anniversary date of the Option Grant Date, so that the option becomes fully
vested and exercisable on the fourth anniversary of the Option Grant Date.



--------------------------------------------------------------------------------

You will also be eligible for a performance based restricted stock grant
(“PBRS”) in FY14 awarded under the Plan with a target of $38,500 in accordance
with the Company’s FY14 Performance Based Stock Plan (the “2014 PBRS Plan”).

The Option and the PBRS award described above will each be subject to all terms,
limitations, restrictions and termination provisions set forth in the Plan, the
2014 PBRS Plan and in the separate option and restricted stock agreements (which
will be based upon the Company’s standard forms of option and restricted stock
agreement) that will be executed to evidence the grant of such Options and award
of restricted stock. You will also be required to execute the Company’s standard
form of Non-Competition Agreement as a condition of ModusLink granting you an
option to purchase ModusLink common stock, awarding you shares of ModusLink
restricted stock and employing you. Additionally, as a condition of employment
with the Company, you will be required to execute the Company’s standard form of
Non-Disclosure and Developments Agreement.

In addition, you will be provided a monthly car allowance in the amount of
$1,000, which will be treated for tax purposes as additional compensation to
you. As an employee of the Company, you also will be entitled to vacation in
accordance with the Company’s vacation policies and will participate in any and
all benefit programs, other than any severance arrangement, that the Company
establishes and makes generally available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. A summary of our benefits is enclosed and
details of the plans and coverage offered will be reviewed with you in
orientation on your first day of employment.

You will be an employee at will, meaning that either you, or the Company, may
terminate your employment at any time and for any or no reason, with or without
notice. The Company will enter into an Executive Severance Agreement with you
effective on the first day of your employment. Such agreement will provide in
the event of termination without cause, or your termination for good reason, for
severance payments equating to fifty percent (50%) of your then current
annualized base salary, payable in installments over a period of six (6) months
following the termination date. Such severance payments shall not be payable in
the event of your transfer to Steel Partners nor upon a sale of the ModusLink
Supply Chain Business, provided in either case you receive an offer of
employment to a position substantially comparable to the position, with the
duties, described in this letter. The Company will also enter into an
Indemnification Agreement with you effective on the first day of your
employment.

You represent and warrant that (i) you have advised the Company in writing of
any agreement relating to non-competition, non-solicitation or confidentiality
between you and your previous employer, (ii) you are not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity which would be violated by

your acceptance of this position or which would interfere in any material
respect with the performance of your duties with the Company and (iii) you will
not use any confidential information or trade secrets of any person or party
other than the Company in connection with the performance of your duties with
the Company.

This offer and your employment is contingent upon (1) your successful completion
of the Company’s drug screen, (2) the Company’s satisfactory completion of a
background check, including a criminal background check, and (3) your providing
proper documentation of your right to work in the United States, as required by
law.



--------------------------------------------------------------------------------

Please confirm your acceptance of this position by signing one copy of this
letter and returning it to me. As we have discussed, your start date will be
December 23, 2013. We may request that you provide part-time consulting services
to the Company prior to your start date, subject to your availability and
agreement upon terms for such services.

By separate mailing we will forward you the following documents: (i) an
Employment Eligibility Verification Form (Form I-9) and the list of acceptable
documents which are required to complete this form, (ii) Massachusetts Tax Form,
(iii) W-4, (iv) Direct Deposit Form (if you would like to have your pay check
directly deposited to a bank account), (v) the Company’s Code of Conduct,
(vi) the Company’s standard form of Non-Competition Agreement, (vii) the
Company’s standard form of Non-Disclosure and Developments Agreement, and
(viii) a copy of ModusLink’s Policy on Trading of Securities and Public
Disclosures. Each of these will need to be signed on or before your start date
and you may fax them as provided below, or bring copies with you on your start
date.

If you choose to fax the documents, please fax a copy of your signed offer
letter and all the other documents to 781-663-5045 and bring the originals with
you on your first day. If you wish to overnight the original documents, please
mail one copy of your signed offer letter and the entire enclosed package to
ModusLink Global Solutions, Inc., 1601 Trapelo Road, Suite 170, Waltham,
MA 02451, Attention: Kathy Betts.

This offer letter constitutes the entire agreement between you and the Company
and supersedes all prior offers, both verbal and written. This offer
automatically expires as of the close of business (5:00 p.m., Boston time) on
December 19, 2013. This letter does not constitute a contract of employment or
impose on the Company any obligation to retain you as an employee for any set
amount of time.

Alan, we are very pleased by the prospect of your addition to our team, and we
are confident that you will make a significant contribution to our future
success!

Sincerely,

/s/ John Boucher

John Boucher

President and Chief Executive Officer

Agreed and accepted:

 

/s/ Alan Cormier  

 

  12/20/2013 Alan Cormier     Date